Mr. Presiding Justice McSurely delivered the opinion of the court. 2. Contracts, § 390*—when question whether reasonable time has elapsed after expiration of contract within which to collect accounts for jury. In an action against a collection agency for breach of a guaranty to collect a certain number of accounts, whether a reasonable time has elapsed after the expiration of the contract within which to collect what they had guarantied is one of fact to be ascertained by the consideration of evidence. 3. Municipal Court op Chicago, § 13*—when order of court refusing to strike affidavit of defense from files not reversed. An order of the Municipal Court of Chicago in refusing to strike an affidavit of defense from the files on the ground that it was not filed in time will not be reversed where such course is not necessary to prevent a failure of justice.